DETAILED ACTION
Status
This Office Action is responsive to claims filed for No. 17/215,619 on March 29, 2021. Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/29/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 8, 9 and 11 are objected to because of the following informalities:
	In lines 3-4 of Claim 8: “the sum of the electrical resistances of the detection elements of said column of pixels” should read “a sum of the electrical resistances of the detection elements of said column of pixels” because there is a lack of antecedent basis for “the sum of the electrical resistances of the detection elements of said column of pixels”.
	In line 4 of Claim 11: “the ground” should read “a ground” because there is a lack of antecedent basis for “the ground”.
Claim 9 depends on claim 8, and is therefore objected to for including the above discussed informalities.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al. (FR 3069938 A1; Cited in Applicant’s IDS dated 03/29/2021), hereinafter Becker, in view of Wang et al. (“Fully Printed PEDOT:PSS-based Temperature Sensor with High Humidity Stability for Wireless Healthcare Monitoring”, Scientific Reports, vol. 10, no.1, February 12, 2020, pages 1-8; Cited in Applicant’s IDS dated 03/29/2021), hereinafter Wang, and in further view of Benwadih (US 20190195692 A1; Cited in Applicant’s IDS dated 03/29/2021).

	Examiner’s note: for the purposes of claim mapping, the Examiner is citing to the Patent Translate English translation of FR 3069938 A1 that has been provided with this Office Action.

Regarding Claim 1, Becker teaches:
A sensor (See FIGS. 1 and 2: 100) of a thermal pattern of an element intended to be in contact with the sensor (See page 5, lines 175-181), measuring thermos-resistive properties of a detection material (See page 5, lines 185-189: the thermoresistive material included in the capsule 120 (320 in FIG. 3) corresponds to a detection material), including a matrix of multiple rows and columns of pixels (See FIG. 1: matrix of multiple rows and columns of pixels 10) (See page 5, lines 175-177), each pixel comprising at least:
- a detection element (320) formed by a portion of the detection material (See page 5, lines 185-189; See FIGS. 3 and 4, showing a detection element 320 included in each pixel);
- a metal portion (330) configured to heat the detection element of the pixel (See FIG. 3) (See page 8, lines 316-317);
- a first portion of dielectric material (331) disposed between the detection element and the metal portion (See FIG. 4A), configured to provide electrical insulation of at least part of the detection element from the metal portion (See page 5, lines 185-189);
and wherein:
- the detection elements of a same column of pixels all have substantially a same electrical resistance value (See FIG. 7A and page 10, lines 401-403: the detection elements 320 of a same column of pixels 10 all have substantially a same electrical resistance value R0) and are electrically coupled to each other (See FIG. 3: the detection elements 320 of a same column of pixels 10 are electrically coupled to each other by 361; See page 8, lines 299-303) and to a readout circuit configured to read an electric current for passing through said detection elements (See page 12, lines 467-470: measurement circuit; See FIG. 8-10, showing how the measurement circuit is configured to read an electric current I0 for passing through said detection elements);
- the metal portions of a same row of pixels are electrically coupled to each other (See FIG. 3: the metal portions of a same row of pixels 10 are electrically coupled to each other by 371) (See page 9, lines 338-341).
Becker does not explicitly teach (see elements emphasized in italics):
- a detection element formed by a portion of the detection material which comprises at least one of : PEDOT:PSS, graphene, Cytochrome c type proteins, and having a temperature coefficient of resistance greater than about 0.2%/K;
- the sensor further includes an electromagnetic shielding layer covering all the detection elements of the matrix and electrically insulated from said detection elements.
However, in the same field of endeavor, temperature sensors (Wang, Title and Abstract), Wang teaches:
	a detection material which comprises at least one of : PEDOT:PSS, graphene, Cytochrome c type proteins, (See page 2, the first paragraph under “Results and Discussion”: the temperature sensing layer comprises PEDOT:PSS) and having a temperature coefficient of resistance greater than about 0.2%/K (See page 2, the second paragraph under “Results and Discussion” and Table 1 on page 6: Crosslinked PEDOT:PSS has a temperature coefficient of resistance of -0.77% per degree Celsius. Therefore, as temperature decreases, the detection material has a temperature coefficient of resistance greater than about 0.2%/K).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensor (as taught by Becker) by including the claimed detection material (as taught by Wang). Doing so would allow for the detection material to reliably detect the temperature of detection material (i.e., a user’s finger) with excellent stability in different humidity conditions (See Wang, pages 5-6, the first paragraph under “Conclusion”).
Becker in view of Wang does not explicitly teach:
- the sensor further includes an electromagnetic shielding layer covering all the detection elements of the matrix and electrically insulated from said detection elements.
However, in the same field of endeavor, heat pattern sensors (Benwadih, paragraph [0001]), Benwadih teaches:
	A sensor (FIG. 3: 300’) includes an electromagnetic shielding layer (340’) covering all detection elements of a matrix (See FIG. 3: the elements in 320’, 330’ and 370’ form detection elements in a matrix) and electrically insulated from said detection elements (See FIG. 3C: 340’ covers all of the detection elements and is electrically insulated from said detection elements by insulation layer 360’; See paragraph [0194]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensor (as taught by Becker in view of Wang) so the sensor further includes an electromagnetic shielding layer covering all the detection elements of the matrix and electrically insulated from said detection elements (as taught by Benwadih). Doing so would protect the sensor from electromagnetic noise (See Benwadih, paragraph [0014]).

Regarding Claim 2, Becker in view of Wang, and in further view of Benwadih teaches all of the elements of the claimed invention, as stated above. Furthermore, Becker in view of Wang, and in further view of Benwadih teaches:
The sensor according to claim 1, wherein the detection material is PEDOT:PSS (See Wang, page 2, the first paragraph under “Results and Discussion”: the temperature sensing layer comprises PEDOT:PSS), and/or wherein the electromagnetic shielding layer includes PEDOT:PSS (See Benwadih, paragraphs [0122] and [0123] and FIG. 1: the electromagnetic shielding layer includes a binder made of PEDOT:PSS).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 4, Becker in view of Wang, and in further view of Benwadih teaches all of the elements of the claimed invention, as stated above. Furthermore, Becker in view of Wang, and in further view of Benwadih teaches:
The sensor according to claim 2, wherein the electromagnetic shielding layer includes a material (See Benwadih, paragraphs [0122] and [0123] and FIG. 1: the electromagnetic shielding layer includes a binder made of PEDOT:PSS) identical to that of the detection elements (See Wang, page 2, the first paragraph under “Results and Discussion”: the temperature sensing layer comprises PEDOT:PSS, which is a material identical to that of the electromagnetic shielding layer taught by Benwadih ).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 6, Becker in view of Wang, and in further view of Benwadih teaches all of the elements of the claimed invention, as stated above. Furthermore, Becker in view of Wang, and in further view of Benwadih teaches:
The sensor according to claim 1, wherein the detection elements have an electrical conductivity between about 0.3 S.m-1 and 20,000 S.m-1 (See Wang, page 3, FIG. 2(f), showing that the detection material has an electrical conductivity between about 1 S.m-1 and 100 S.m-1, which is within the claimed range; Therefore, as modified according the Wang, the detection elements have an electrical conductivity between about 0.3 S.m-1 and 20,000 S.m-1).
In addition, the same motivation is used as the rejection for claim 1.

Regarding Claim 7, Becker in view of Wang, and in further view of Benwadih teaches all of the elements of the claimed invention, as stated above. Furthermore, Becker teaches:
The sensor according to claim 1, comprising several readout circuits (FIG. 1: 160) each electrically coupled to at least one of the columns of pixels (See page 6, lines 243-247), and wherein each readout circuit includes at least:
- a capacitive transimpedance amplifier (See page 12, lines 467-470; FIG. 8: AO), an input of which is electrically coupled to the detection elements of said at least one of the columns of pixels (See FIG. 8) (See page 12, lines 471-474), and
- a feedback capacitor comprising (See page 12, lines 467-470; FIG. 8: Cf) a first electrode electrically coupled to said input of the capacitive transimpedance amplifier and a second electrode electrically coupled to an output of the capacitive transimpedance amplifier (See FIG. 8) (See page 12, lines 474-475), and
- a switch electrically (See page 12, lines 467-470; FIG. 8: Sf) coupled in parallel to the feedback capacitor (See FIG. 8) (See page 12, lines 475).

Regarding Claim 8, Becker in view of Wang, and in further view of Benwadih teaches all of the elements of the claimed invention, as stated above. Furthermore, Becker teaches:
The sensor according to claim 1, further including a plurality of electric compensating resistors (FIG. 10: Rcmp and R0 + dRcalib) each electrically coupled to the detection elements of a column of pixels (See FIG. 10, showing Rcmp and R0 + dRcalib each electrically coupled to the detection elements of a column of pixels) and having a value equal to the sum of the electrical resistances of the detection elements of said column of pixels (See page 14, lines 548-557).

Regarding Claim 9, Becker in view of Wang, and in further view of Benwadih teaches all of the elements of the claimed invention, as stated above. Furthermore, Becker teaches:
The sensor according to claim 8, wherein the electric compensating resistors include at least one portion of the detection material having a similar composition to that of the detection elements of the pixels (See page 14, lines 548-552: Rcmp, which functions has a calibration capsule corresponding to the detection elements of the pixels, thus has at least one portion of the detection material having a similar composition to that of the detection elements of the pixels).

Regarding Claim 10, Becker in view of Wang, and in further view of Benwadih teaches all of the elements of the claimed invention, as stated above. Furthermore, Becker teaches:
The sensor according to claim 1, further including a plurality of electric calibration resistors (FIG. 10: Rcmp) each electrically coupled to the detection elements of a column of pixels (See FIG. 10, showing Rcmp each electrically coupled to the detection elements of a column of pixels).

Regarding Claim 11, Becker in view of Wang, and in further view of Benwadih teaches all of the elements of the claimed invention, as stated above. Furthermore, Becker teaches:
The sensor according to claim 10, wherein the electric calibration resistors are formed by at least one portion of the detection material having a similar composition to that of the detection elements of the pixels (See page 14, lines 548-552: Rcmp, which functions has a calibration capsule corresponding to the detection elements of the pixels, thus has at least one portion of the detection material having a similar composition to that of the detection elements of the pixels; See also FIG. 13: 1310’; See page 16, lines 631-633), thermally coupled to a metal row (133’) which includes a first end connected to the ground and a second end electrically coupled to the metal portions of the pixels (See FIG. 13: 133’ includes a first end connected to the ground and a second end electrically coupled to the metal portions of the pixels by 134).

Regarding Claim 12, Becker in view of Wang, and in further view of Benwadih teaches all of the elements of the claimed invention, as stated above. Furthermore, Becker teaches:
The sensor according to claim 1, wherein:
- the detection elements of each pixel are formed by portions of the detection material that are distinct from each other (See page 7, lines 284-287; See FIG. 4A: the detection elements 120 are formed by portions of the detection material that are distinct from each other), or (Examiner’s note: due to the use of the term “or” the Examiner is interpreting the limitation as being taught by the prior art if at least one of the elements listed in the alternative are taught by the prior art)
- the detection elements of the pixels belonging to a same column are formed by a single portion of the detection material, or (Examiner’s note: due to the use of the term “or” the Examiner is interpreting the limitation as being taught by the prior art if at least one of the elements listed in the alternative are taught by the prior art)
- the detection elements of the pixels belonging to several juxtaposed columns are formed by a single portion of the detection material, or (Examiner’s note: due to the use of the term “or” the Examiner is interpreting the limitation as being taught by the prior art if at least one of the elements listed in the alternative are taught by the prior art)
- the detection elements of all the pixels of the sensor are formed by a single portion of the detection material.

Regarding Claim 15, Becker in view of Wang, and in further view of Benwadih teaches all of the elements of the claimed invention, as stated above. Furthermore, Becker teaches:
The sensor according to claim 1, further including an electric bias metal row (362) (See page 8, lines 314-315) electrically coupled to the detection elements of the pixels (See FIG. 8A: bias voltage Vp is electrically coupled to the detection elements of the pixels), and wherein, in each pixel, the first portion of dielectric material (331) electrically insulates the entire detection element from the metal portion (See page 5, lines 185-189).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Wang, and in further view of Benwadih as applied to claim 2 above, and further in view of Lamotte et al. (WO 03001299 A1), hereinafter Lamotte.

Regarding Claim 3, Becker in view of Wang, and in further view of Benwadih does not explicitly teach:
The sensor according to claim 2, wherein the PEDOT:PSS of the detection elements and/or (Examiner’s note: due to the use of the term “or” the Examiner is interpreting the limitation as being taught by the prior art if at least one of the elements listed in the alternative are taught by the prior art) of the electromagnetic shielding layer includes a PSS to PEDOT weight ratio between about 2.5 and 10.
However, Lamotte, which is reasonably pertinent to the problem faced by the inventor or providing an electromagnetic shielding layer (Lamotte, page 23, lines 1-15), Lamotte teaches:
An electromagnetic shielding layer (See page 23, lines 1-15) includes a PSS to PEDOT weight ratio between about 2.5 and 10 (See page 25, lines 10-17: a PSS to PEDOT weight ratio of 1:2.4 is between about 2.5 and 10. Specifically, the Examiner is interpreting the term “about” as allowing for at least a 0.1 margin).
Becker in view of Wang, and in further view of Benwadih contained a device which differed from the claimed device by the substitution of the electromagnetic shielding layer includes PEDOT:PSS, but not with the claimed weight ratio. Lamotte teaches the substituted element of an electromagnetic shielding layer includes a PSS to PEDOT weight ratio between about 2.5 and 10. Their functions were known in the art to provide electromagnetic shielding. The PEDOT:PSS taught by Becker in view of Wang, and in further view of Benwadih could have been substituted with the PEDOT:PSS with a weight ratio between about 2.5 and 10 taught by Lamotte and the results would have been predictable and resulted in preparing the PEDOT:PSS with a particular ratio between the PEDOT and PSS.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Wang, and in further view of Benwadih as applied to claim 1 above, and further in view of Mainguet et al. (US 20180032782 A1), hereinafter Mainguet.

Regarding Claim 5, Becker in view of Wang, and in further view of Benwadih teaches all of the elements of the claimed invention, as stated above. Furthermore, Becker teaches:
The sensor according to claim 1, further including a circuit (FIG. 1: 170) configured to apply, to the metal portions, a heating voltage (See page 5, lines 198-203 and page 6, lines 243-244).
Becker in view of Wang, and in further view of Benwadih does not explicitly teach:
the heating voltage dissipating in each pixel a power between about 0.01mW and 10mW.
However, in the same field of endeavor, capturing a thermal pattern by a sensor (Mainguet, Abstract), Mainguet teaches:
	A heating voltage dissipating in each pixel a power between about 0.01mW and 10mW (See paragraph [0070], lines 1-6 and last seven lines).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the sensor (as taught by Becker in view of Wang, and in further view of Benwadih) so the heating voltage dissipating in each pixel a power between about 0.01mW and 10mW (as taught by Mainguet). Doing so would allow heat to be provided principally by the heating element associated with the pixel row being read and not by lateral heating provided by the other heating elements (See Mainguet, paragraph [0030]).

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Becker in view of Wang, and in further view of Benwadih as applied to claim 1 above, and further in view of Edwards (US 4429413 A; Cited in Applicant’s IDS dated 03/29/2021).

Regarding Claim 13, Becker in view of Wang, and in further view of Benwadih teaches all of the elements of the claimed invention, as stated above. Furthermore, Becker teaches:
The sensor according to claim 1, wherein the detection elements of a same column of pixels are electrically coupled in series to each other by a first metal row (362) (See page 8, lines 314-315) electrically coupled to first ends of the detection elements of said column of pixels (See FIG. 3: the detection elements 320 of a same column of pixels are electrically coupled in series to each other by a first metal row 362 electrically coupled to first ends of the detection elements of said column of pixels) and to which a bias voltage is to be applied (See FIG. 8A: bias voltage Vp is applied to first ends of the detection elements), and by a second metal row electrically coupled to second ends of the detection elements of said column of pixels (See FIG. 3: the detection elements 320 of a same column of pixels are electrically coupled in series to each other by a second metal row 362 electrically coupled to second ends of the detection elements of said column of pixels) and through which the detection elements of said column of pixels are electrically coupled to the readout circuit (See FIG. 8A: the detection elements of said column of pixels are electrically coupled to the readout circuit through the metal row 362 shown in FIG. 3).
Becker in view of Wang, and in further view of Benwadih does not explicitly teach (see elements emphasized in italics);
wherein the detection elements of a same column of pixels are electrically coupled in parallel to each other by a first metal row electrically coupled to first ends of the detection elements of said column of pixels and to which a bias voltage is to be applied, and by a second metal row electrically coupled to second ends of the detection elements of said column of pixels and through which the detection elements of said column of pixels are electrically coupled to the readout circuit.
However, in the same field of endeavor, sensing temperature variations (Edwards, Abstract), Edwards teaches:
	detection elements (FIG. 9: R2; See column 8, lines 6-14) of a same column of pixels are electrically coupled in parallel to each other by a first metal row electrically coupled to first ends of the detection elements of said column of pixels and to which a bias voltage is to be applied (See FIGS. 5, 9 and 10: detection elements R2 of a same column of pixels are electrically coupled in parallel to each other by a first metal row 100 electrically coupled to first ends of the detection elements R2 of said column of pixels and to which a bias voltage is to be applied), and by a second metal row electrically coupled to second ends of the detection elements of said column of pixels and through which the detection elements of said column of pixels are electrically coupled to a readout circuit (See column 4, lines 18-24) See FIGS. 5, 9 and 10: detection elements R2 of a same column of pixels are electrically coupled in parallel to each other by a second metal row 102 electrically coupled to second ends of the detection elements R2 of said column of pixels and through which the detection elements of said column of pixels are electrically coupled to a readout circuit (via output in FIG. 5)).
Becker in view of Wang, and in further view of Benwadih contained a device which differed from the claimed device by the substitution of the detection elements of a same column of pixels being coupled in series, instead of in parallel. Edwards teaches the substituted element of detection elements of a same column of pixels being coupled in parallel. Their functions were known in the art to provide bias voltages to, and reading signals from columns of pixels. The series coupling taught by Becker in view of Wang, and in further view of Benwadih could have been substituted with the parallel taught by Edwards and the results would have been predictable and resulted in connecting a first end of the detection elements commonly to a bias voltage and a second end of the detection elements commonly to the readout circuit, in order to perform the sensing taught by Becker.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 14, Becker in view of Wang, in further view of Benwadih, and in further view of Edwards teaches all of the elements of the claimed invention, as stated above. Furthermore, Becker teaches:
The sensor according to claim 13, wherein at least one first metal row is common to two juxtaposed columns of pixels (See FIG. 3: at least one first metal row 330 is common to two juxtaposed columns of pixels) and/or  (Examiner’s note: due to the use of the term “or” the Examiner is interpreting the limitation as being taught by the prior art if at least one of the elements listed in the alternative are taught by the prior art) at least one second metal row is common to two juxtaposed columns of pixels.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	MAINGUET; Jean-François (US-20200311366-A1): pertinent for its teaching of a senor capturing a heat pattern (See Abstract and FIG. 1).
MAINGUET; Jean-François (US-20190025129-A1): pertinent for its teaching of a pyroelectric senor (See Abstract and FIG. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin X Casarez whose telephone number is (571)270-5332. The examiner can normally be reached Monday-Friday: 7:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN X CASAREZ/Examiner, Art Unit 2692